FILED

FEB 1 2 2020
Clerk, U S District Court
IN THE UNITED STATES DISTRICT COURT Dsiict Of Montana
FOR THE DISTRICT OF MONTANA ms
BILLINGS DIVISION
FARON SIERS, Cause No. CV-18-107-BLG-SPW
Plaintiff,
VS.
CASEY’S CORNER CONVENIENCE ORDER OF DISMISSAL
STORE #10 a/k/a STORY WITH PREJUDICE
DISTRIBUTING COMPANY AND
CHRIS GEORGE,
Defendants.

 

Upon the Stipulation for Dismissal with Prejudice (Doc. 38) between the
parties hereto, by and between their counsel of record, and good cause appearing,

IT IS HEREBY ORDERED that the above-captioned action is DISMISSED
WITH PREJUDICE, each party to bear their own costs and attorneys’ fees.

The Clerk of Court is directed to notify the parties of the making of this
Order.

AR
DATED this _//_ day of February, 2020.

Lowa (Wag.

SUSAN P. WATTERS
United States District Judge
